256 S.W.3d 150 (2008)
Taron L. CRAWFORD, Respondent,
v.
STATE of Missouri, Appellant.
No. WD 68283.
Missouri Court of Appeals, Western District.
May 13, 2008.
Motion for Rehearing and/or Transfer Denied July 1, 2008.
*151 Shaun Mackelprang, Jefferson City, MO, for appellant.
Craig Johnston, Columbia, MO, for respondent.
Before HOWARD, C.J., and LOWENSTEIN and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.

Order
PER CURIAM.
The State appeals a judgment granting post-conviction relief to Taron Crawford. Crawford was convicted of murder in the second-degree. At trial, while Crawford was being cross-examined, the State repeatedly questioned him concerning the veracity of other witnesses. Crawford's trial counsel failed to consistently object to this line of questioning. After being convicted, Crawford sought relief for ineffective assistance of counsel under Missouri Supreme Court Rule 29.15. The motion court granted the relief requested and vacated the sentence. The State now appeals claiming the trial court failed to make certain findings and arrived at its judgment by misapplying Strickland v. Washington. We affirm the motion court's judgment.
Rule 84.16(b).